25 A.3d 276 (2011)
COMMONWEALTH of Pennsylvania, Appellee
v.
Robert DOUGLAS, Appellant.
No. 495 CAP.
Supreme Court of Pennsylvania.
July 26, 2011.

ORDER
PER CURIAM.
AND NOW, this 26th day of July 2011, upon the motion of Appellant's counsel seeking dismissal of the present post-conviction appeal due to Appellant's death, it is hereby ordered that the collateral appeal is DISMISSED. The Application for Leave to File Post-Submission Communication in the Form of a Motion for Expedited Review is DENIED as moot.
Justice ORIE MELVIN did not participate in the consideration or disposition of this matter.